Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00268-CR

                                  Stacy James SPENCER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2340
                          Honorable Ron Rangel, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED February 19, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice